                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 RONNIE SMITH,

                       Petitioner,

                       v.                          CAUSE NO.: 3:19-CV-743-PPS-MGG

 WARDEN,

                       Respondent.

                                     OPINION AND ORDER

       Ronnie Smith, a prisoner without a lawyer, filed a habeas corpus petition

challenging the disciplinary decision (WCC 19-5-110) at the Westville Correctional

Facility in which a disciplinary hearing officer (DHO) found him guilty of engaging in

an unauthorized financial transaction in violation of Indiana Department of Correction

Offense 220. Following a disciplinary hearing, he was sanctioned with a loss of thirty

days earned credit time, but the sanction was suspended pending good behavior for six

months. Since filing the petition, Smith has clarified that the finding of guilt affected his

sentence because he is no longer able to enroll in an educational program, which would

have afforded him the opportunity to earn six months of good time credit. Pursuant to

Section 2254 Habeas Corpus Rule 4, I must dismiss the petition “[i]f it plainly appears

from the petition and any attached exhibits that the petitioner is not entitled to relief in

the district court.”

       Smith argues that he did not receive a fair disciplinary hearing or appeal process,

but he does not represent that he lost earned credit time or was demoted in credit class
as a result of these proceedings. “[A] habeas corpus petition must attack the fact or

duration of one’s sentence; if it does not, it does not state a proper basis for relief under

§ 2254.” Washington v. Smith, 564 F.3d 1350, 1351 (7th Cir. 2009). While the sanctions

included a loss of earned credit time, this sanction was suspended, and there is no

indication that it has been imposed. Additionally, Smith cannot challenge his lack of

access to an educational program in a habeas proceeding even if it deprives him of the

opportunity to earn good time credit. See Hadley v. Holmes, 341 F.3d 661, 664 (7th Cir.

2003) (denial of opportunity to earn credit must be challenged under Section 1983);

Moran v. Sondalle, 218 F.3d 647, 650-51 (7th Cir. 2000) (exclusion from prison programs,

if actionable, must be challenged under Section 1983). This is because Smith has no legal

entitlement to the good time credit and because the right to procedural due process

does not apply to “action that merely might affect the duration of a sentence.” Hadley,

341 F.3d at 665 (emphasis in original) (quotation omitted). Therefore, Smith’s arguments

regarding the fairness of the disciplinary proceedings are not a basis for habeas relief.

       Because Smith has not asserted a valid claim for habeas relief, the habeas petition

is denied. If Smith wants to appeal this decision, he does not need a certificate of

appealability because he is challenging a prison disciplinary proceeding. See Evans v.

Circuit Court of Cook County, Ill., 569 F.3d 665, 666 (7th Cir. 2009). However, he may not

proceed in forma pauperis on appeal because I find pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal in this case could not be taken in good faith.

       For these reasons, the court:

       (1) DENIES the habeas corpus petition (ECF 2, 5);


                                              2
     (2) DIRECTS the clerk to enter judgment and close this case; and

     (3) DENIES Ronnie Smith leave to proceed in forma pauperis on appeal.

SO ORDERED.

ENTERED: November 6, 2019.

                                      /s/ Philip P. Simon
                                      PHILIP P. SIMON, JUDGE
                                      UNITED STATES DISTRICT COURT




                                         3
